Citation Nr: 1402181	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-20 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for Meniere's disease.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to June 1984, May 1985 to December 1989, and April 2006 to February 2008.  The Veteran also had periods of service with a reserve component. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the Department of Veterans Affairs (VA) Louisville, Kentucky Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2013, the Veteran notified VA for the first time that he had received treatment at a number of Florida VA facilities (West Palm Beach, Vero Beach, and Port St. Lucia) since July 2012.  However, neither a request for these records or the records themselves appears in the claims file.  Therefore, the Board finds that a remand to request them is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Under these circumstances, this appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should attempt to obtain and physically or electronically associate with the claims file the records of the Veteran's treatment from the West Palm Beach, Vero Beach, and Port St. Lucia VA facilities since July 2012.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Ask the Veteran to submit any documentation he has describing any episodes of vertigo and cerebral gait he experienced since 2011.  

3.  After undertaking any additional development as may become indicated, including scheduling a new VA examination, readjudicate the claim.  If any benefit sought on appeal is denied, the RO/AMC shall issue a supplemental statement of the case to the Veteran that includes notice of all the relevant laws and regulations.  After providing an opportunity to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

